     Case
     Case 2:19-cv-01879-GMN-DJA
          2:19-cv-01879-GMN-DJA Document
                                Document 37
                                         36 Filed
                                            Filed 09/14/20
                                                  09/11/20 Page
                                                           Page 1
                                                                1 of
                                                                  of 2
                                                                     2




 1   JORDAN P. SCHNITZER, ESQ.
     Nevada Bar No. 10744
 2   THE SCHNITZER LAW FIRM
     9205 West Russell Road, Suite 240
 3
     Las Vegas, Nevada 89148
 4   Telephone: (702) 960-4050
     Facsimile: (702) 960-4092
 5   Jordan@TheSchnitzerLawFirm.com
 6
     BRIAN D. NETTLES, ESQ.
 7   Nevada Bar No. 7462
     CHRISTIAN M. MORRIS, ESQ.
 8   Nevada Bar No. 11218
 9   VICTORIA R. ALLEN, ESQ.
     Nevada Bar No. 15005
10   NETTLES | MORRIS
     1389 Galleria Drive, Suite 200
11   Henderson, Nevada 89014
12   Telephone: (702) 434-8282
     Facsimile: (702) 434-1488
13   brian@nettlesmorris.com
     christian@nettlesmorris.com
14   victoria@nettlesmorris.com
15   Attorneys for Defendants

16                           UNITED STATES DISTRICT COURT
17                                    DISTRICT OF NEVADA
18
19   ACUITY, A Mutual Insurance Company           Case No.: 2:19-cv-01879-GMN-DJA

20                             Plaintiff,
21
     vs.                                          STIPULATION AND ORDER TO
22                                                EXTEND DEFENDANTS’
     CHERYL RIDEOUT CIFUNI, individually;         OPPOSITION DEADLINE TO
23   ESTATE OF MIKAYLA ALEXANDRA CIFUNI,          PLAINTIFF’S MOTION TO
24   deceased; by and through its Special         COMPEL ANSWERS AND
     Administrator, CHERYL RIDEOUT CIFUNI and     RESPONSES TO WRITTEN
25   MICHAEL CIFUNI, individually; DOES           DISCOVERY [ECF 33]
     INDIVIDUALS I through X inclusive and ROE
26   BUSINESS ENTITIES I through X inclusive,
27                               Defendants.

28



                                            1
     Case
     Case 2:19-cv-01879-GMN-DJA
          2:19-cv-01879-GMN-DJA Document
                                Document 37
                                         36 Filed
                                            Filed 09/14/20
                                                  09/11/20 Page
                                                           Page 2
                                                                2 of
                                                                  of 2
                                                                     2




 1          COME NOW Defendants, CHERYL RIDEOUT CIFUNI, individually and as Special

 2   Administrator of the Estate of MIKAYLA ALEXANDRA CIFUNI, and MICHAEL CIFUNI,

 3   individually, by and through their counsel of record, The Schnitzer Law Firm and the law firm

 4   Nettles | Morris, and Plaintiff, ACUITY, by and through their counsel of record, the law firm of

 5   Bauman Loewe Witt & Maxwell, hereby submits their Stipulation and Order to Extend

 6   Defendants’ Opposition deadline to Plaintiff’s Motion to Compel Answers and Responses to

 7   Written Discovery [ECF 33]. The parties request that Defendants’ Opposition Deadline, to

 8   Plaintiff’s Motion to Compel Answers and Responses to Written Discovery [ECF 33] be extended

 9   to September 18, 2020. This stipulation is not made for the purpose of delay or obstruction but is

10   made in good faith.

11   THE SCHNITZER LAW FIRM                               BAUMAN LOEWE WITT & MAXWELL

12              11th day of September 2020
     DATED this ____                                      DATED this 11th
                                                                     ____ day of September 2020.

13         /s/ Jordan P. Schnitzer, Esq.                        /s/ Michael C. Mills, Esq.
     BY:___________________________                       BY:__________________________
14   JORDAN P. SCHNITZER, ESQ.                            MICHAEL C. MILLS, ESQ.
15   Nevada Bar No. 10744                                 Nevada Bar No. 3534
     9205 W. Russell Road, Suite 240                      BERNADETTE A RIGO, ESQ.
16   Las Vegas, Nevada 89148                              Nevada Bar No. 7882
                                                          3650 N. Rancho Dr., Ste. 114
17   BRIAN D. NETTLES, ESQ.                               Las Vegas, NV 89130
18   Nevada Bar No. 7462                                  Attorneys for Plaintiff
     CHRISTIAN M. MORRIS, ESQ.
19   Nevada Bar No. 11218
     VICTORIA R. ALLEN, ESQ.
20   Nevada Bar No. 15005
21   1389 Galleria Drive, Suite 200
     Henderson, Nevada 89014
22   Attorneys for Defendants
23                                               ORDER
24          IT IS SO ORDERED.
25                                                              14th
                                                  DATED this ___ day of September 2020.
26
27                                                ___________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
28



                                                  2
